MEMORANDUM **
Eddin Julio Tumax-Tuy, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and deny in part the petition for review.
To the extent Tumax-Tuy seeks prose-cutorial discretion before this court, we lack jurisdiction to consider such a request. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).
We also lack jurisdiction to consider Tu-max-Tu/s challenges to the BIA’s December 28, 2011, order dismissing his direct appeal because he did not timely file a petition for review of that order. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995) (deadline for filing a petition for review from a final order of removal is “mandatory and jurisdictional”).
The BIA did not abuse its discretion in denying Tumax-Tuy’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s May 4, 2012, order. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.